Case 1:21-cv-21389-KMW Document 1 Entered on FLSD Docket 04/12/2021 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION


     U.S. EQUAL EMPLOYMENT                          Civil Action No. 1:21cv21389
     OPPORTUNITY COMMISSION,
                                                    COMPLAINT
                            Plaintiff,              AND DEMAND FOR JURY TRIAL

                       -against-                    INJUNCTIVE RELIEF SOUGHT

     FOOD VENTURES NORTH AMERICA,
     INC., D/B/A WILD FORK FOODS,

                            Defendant.


           This is an action under Title VII of the Civil Rights Act of 1964 (“Title VII”) and

    Title I of the Civil Rights Act of 1991 (“Title I”) to correct unlawful employment practices for

    harassment on the basis of national origin and race and retaliation for reporting of the same,

    and to provide appropriate relief to Charging Party Belen Estacio (“Charging Party” or

    “Estacio”), who was adversely affected by such practices.

                                   JURISDICTION AND VENUE

           1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

    1343, and 1345. This action is authorized and instituted pursuant to Section 706(f)(1) and (3)

    of Title VII, as amended, 42 U.S.C. § 2000e-5(f)(1) and (3), and Section 102 of Civil Rights

    Act of 1991, 42 U.S.C. § 1981a.

           2.      The employment practices alleged to be unlawful were committed within the

    jurisdiction of the U.S. District Court for the Southern District of Florida, Miami Division.
Case 1:21-cv-21389-KMW Document 1 Entered on FLSD Docket 04/12/2021 Page 2 of 6




                                              PARTIES

            3.      EEOC is the agency of the United States of America charged with the

    administration, interpretation, and enforcement of Title VII, and is expressly authorized to

    bring this action by Section 706(f)(1) and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(1) and (3),

    and Section 102 of Civil Rights Act of 1991, 42 U.S.C. § 1981a.

            4.      Food Ventures North America, Inc., d/b/a Wild Fork Foods, Inc. (“Wild Fork

    Foods”) has, at all relevant times, continuously done business in Florida, with its main office

    located in Miami (Doral), Florida.

            5.      Wild Fork Foods has, at all relevant times, continuously had at least 15

    employees.

            6.      Wild Fork Foods has, at all relevant times, continuously been an employer

    engaged in an industry affecting commerce within the meaning of Section 701(b), (g), and (h)

    of Title VII, 42 U.S.C. § 2000e(b), (g), and (h).

                                   CONDITIONS PRECEDENT

            7.      More than 30 days prior to the institution of this lawsuit, Ms. Belen Estacio

    filed a Charge of Discrimination with EEOC alleging that Wild Fork Foods violated Title VII.

            8.      EEOC issued a Letter of Determination on October 14, 2020, finding reasonable

    cause to believe that Ms. Estacio was subjected to a hostile work environment on the basis of

    national origin and race, and that her employment was constructively discharged in violation

    of Title VII.

            9.      Prior to initiating this lawsuit, EEOC attempted to correct the unlawful

    employment practices alleged herein through informal methods of conciliation, conference,
                                                   2
Case 1:21-cv-21389-KMW Document 1 Entered on FLSD Docket 04/12/2021 Page 3 of 6




    and persuasion, to remedy the discriminatory practices and provide appropriate relief.

            10.    All conditions precedent to the institution of this lawsuit have been fulfilled.

                                     STATEMENT OF FACTS

            11.    Wild Fork Foods operates retail locations selling snap frozen beef, pork,

    chicken, and seafood products.

            12.    Ms. Estacio is of Venezuelan descent.

            13.    Ms. Estacio was employed by Wild Fork Foods from on or about June 6, 2018

    until Wild Fork Foods constructively terminated her employment on or about November 29,

    2018.

            14.    Throughout Ms. Estacio’s Wild Fork Foods employment, she was qualified for

    her position and performed her duties in a professional and competent manner.

            15.    Wild Fork Foods discriminated against Ms. Estacio by subjecting her to severe

    and pervasive slurs regarding Hispanic people which created a hostile work environment for

    her based on her national origin and race.

            16.    Ms. Estacio complained to Wild Fork Foods human resources personnel of how

    she was being treated which resulted in her being retaliated against and being subjected to

    intensified harassment based on national origin and race.

            17.    As a result of the harassment based on her national origin and race and

    retaliation for complaining, Ms. Estacio was constructively discharged from her employment

    on or about November 29, 2018.

                                     STATEMENT OF CLAIMS

            18.    Paragraphs 11 through 17 are fully incorporated herein.
                                                   3
Case 1:21-cv-21389-KMW Document 1 Entered on FLSD Docket 04/12/2021 Page 4 of 6




           19.     Wild Fork Foods engaged in unlawful employment practices, in violation of

    Section 703(a) of Title VII, 42 U.S.C. § 2000e-2(a), by subjecting Ms. Estacio to a hostile

    work environment on the basis of national origin and race.

           20.     Wild Fork Foods engaged in unlawful employment practices, in violation of

    Section 704(a) of Title VII, 42 U.S.C. § 2000e-3(a), by retaliating against Ms. Estacio for

    complaining of how she was treated which resulted in her being subjected to intensified

    harassment.

           21.     The effect of the practices complained of in Paragraphs 13 through 17, above,

    has been to affect the terms and conditions of employment for Ms. Estacio, to deprive

    Ms. Estacio of equal employment opportunities, and to otherwise adversely affect her status as

    an employee because of national origin and race which culminated in her constructive

    discharge.

           22.     The unlawful employment practices complained of in Paragraphs 13 through

    17, above, were done intentionally and with malice and/or with reckless indifference to

    Ms. Estacio’s federally protected rights.

                                      PRAYER FOR RELIEF

           WHEREFORE, EEOC respectfully requests that this Court:

           A.      Grant a permanent injunction enjoining Wild Fork Foods, its officers, directors,

    agents, managers, supervisors, employees, and all persons in active concert or participation

    with them, from participating in discriminatory conduct based on national origin and race,

    including, but not limited to, permitting a hostile work environment based on national origin

    and race and/or retaliating against employees who engage in statutorily protected activity in
                                                  4
Case 1:21-cv-21389-KMW Document 1 Entered on FLSD Docket 04/12/2021 Page 5 of 6




    the workplace;

           B.        Order Wild Fork Foods to institute and implement policies, practices, and

    programs which provide equal employment opportunities for people of different races and

    national origins;

           C.        Order Wild Fork Foods to make Ms. Estacio whole by providing appropriate

    back-pay with prejudgment interest, in amounts to be determined at trial, and other affirmative

    relief necessary to eradicate the effects of its unlawful employment practices, including, but

    not limited to, reinstatement of Ms. Estacio or front pay in lieu thereof;

           D.        Order Wild Fork Foods to make Ms. Estacio whole, by providing compensation

    for past and future pecuniary and non-pecuniary losses resulting from the unlawful

    employment practices described above, including, but not limited to, emotional pain, suffering,

    inconvenience, loss of enjoyment of life, and humiliation, in amounts to be determined at trial;

           E.        Order Wild Fork Foods to pay Ms. Estacio punitive damages for its malicious

    and reckless conduct described above, in amounts to be determined at trial;

           F.        Grant such further relief as the Court deems necessary and proper in the public

    interest; and

           G.        Award EEOC its costs of this action.

                                       JURY TRIAL DEMAND

           EEOC requests a jury trial on all questions of fact raised by its Complaint.


    Dated: April 12, 2021

                                                            U.S. EQUAL EMPLOYMENT
                                                            OPPORTUNITY COMMISSION
                                                    5
Case 1:21-cv-21389-KMW Document 1 Entered on FLSD Docket 04/12/2021 Page 6 of 6




                                             GWENDOLYN YOUNG REAMS
                                             Associate General Counsel

                                             131 M Street, N.E.
                                             Washington, DC 20507

                                             ROBERT E. WEISBERG
                                             Regional Attorney
                                             Florida Bar No. 285676

                                             BEATRIZ BISCARDI ANDRE
                                             Supervisory Trial Attorney
                                             New York Bar No. 4394599


                                             /s/ Ana Consuelo Martinez
                                             ANA CONSUELO MARTINEZ
                                             Trial Attorney
                                             Government Bar No. A5501912

                                             U.S. EEOC
                                             Miami District Office
                                             100 SE 2nd Street, Suite 1500
                                             Miami, Florida 33131
                                             Tel: (786) 648-5791
                                             Fax: (305) 808-1835
                                             ana.martinez@eeoc.gov

                                             Attorneys for Plaintiff




                                        6
